On petition for rehearing.
The petition for a rehearing is denied.
In response to an objection urged somewhat at length in the petition for a rehearing, we think it proper to say that a mortgagee of property affected by a street assessment has the right of appeal to the city council secured by section 11 of the Vrooman Act (Stats. 1885, p. 156), as fully as the owner of the property. The rule of strict construction in regard to proceedings to assess property for local public improvements does not apply to those provisions of the law which are made for the benefit of the property-owners to enable them to present objections to irregularities in the proceedings. With respect to such provisions the statute will be liberally construed in favor of the person interested. (City Street Imp. Co. v. Babcock,139 Cal. 692.) The provision that "all other persons directly interested in any work provided for in this act or in the assessment" may appeal to the council is intended to allow any person to appeal who has a direct interest, either as a lienholder, or as owner in any property affected by the assessment, and to distinguish persons having such direct interest from those who have an interest only as members of the body usually designated as the public.
Beatty, C.J., Angellotti, J., and Van Dyke, J., concurred. *Page 378